

Exhibit 10.2
NOTE
(Amended and Restated)


$22,800,000.00        April 11, 2018
FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
Union Bank & Trust or registered assigns (“Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Loan from time to time made by the Lender to Borrower under that certain
Credit Agreement, dated as of December 29, 2015 (as amended, including by First
Amendment dated April 11, 2018, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Borrower, the Lenders from
time to time party thereto, and Union Bank & Trust, as Administrative Agent.
Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s Office. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.
Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF VIRGINIA.
This Note is an amendment and restatement, and not a novation, of the Note dated
December 29, 2015 made by the Borrower payable to the Lender in the original
principal amount of $15,000,000 (the "Original Note"), and this Note carries
forward the indebtedness evidenced by the Original Note. All amounts owing or
otherwise due under or pursuant to the Original Note immediately before the
effectiveness of this Note are owing and otherwise due pursuant to this
Note. All references to the Original Note in any agreement, instrument or
document executed or delivered in connection the Original Note shall be deemed
to refer to this Note, as it may be amended, restated, supplemented or otherwise
modified from time to time.




1



--------------------------------------------------------------------------------




 
 
 
RGC Midstream, LLC
 
 
 
 
 
 
 
 
 
By: /s/ John S. D'Orazio                                      
 
 
 
 
Name: John S. D'Orazio
 
 
 
 
Title: President
 
 
 
 
 
 
 
 
 
By: /s/ Paul W. Nester                                         
 
 
 
 
Name: Paul W. Nester
 
 
 
 
Title: Chief Financial Officer
 
 
 
 
 
 





Accepted:
 
 
 
Union Bank & Trust
 
 
 
By: /s/ Matthew S. Churchill       
 
Name: Matthew S. Churchill
 
Title: Senior Vice President
 







2

